Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark R. Corrigan appeals the district court’s order denying his Fed.R.Civ.P. 60(b)(3) motion for reconsideration of the court’s 2002 order granting Appellees’ motion for summary judgment and dismissing Corrigan’s 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corrigan v. Atkins, No. 5:98-ct-00667-BR (E.D.N.C. July 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.